UNITED STATES COURT OF APPEALS

                      FOR THE FIRST CIRCUIT

                                             

No. 92-2234

                       SHERRY ANN SULLIVAN,

                      Plaintiff, Appellant,

                                v.

                   CENTRAL INTELLIGENCE AGENCY,

                       Defendant, Appellee.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]
                                                     

                                             

                              Before

                       Breyer, Chief Judge,
                                          

                 Selya and Stahl, Circuit Judges.
                                                

                                             

     James H. Lesar, with whom David L. Sobel  and Mark Zaid were
                                                            
on brief, for appellant.
     Robert M. Loeb,  Attorney, Appellate Staff, Civil  Division,
                   
U.S. Department of Justice, with whom Stuart M. Gerson, Assistant
                                                      
Attorney General,  Richard S. Cohen, United  States Attorney, and
                                   
Leonard Schaitman,  Attorney, Civil Division, were  on brief, for
                 
appellee.

                                             

                           May 26, 1993

                                             

          SELYA,  Circuit   Judge.    Invoking  the   Freedom  of
          SELYA,  Circuit   Judge.
                                 

Information  Act  (FOIA),  5  U.S.C.     552  (1988),  plaintiff-

appellant  Sherry  Ann Sullivan  requested information  from nine

federal agencies.  Her curiosity unslaked by the meager responses

to her request, she sued.  The federal district court ordered the

agencies to explain their  search methodologies in greater detail

and  reviewed some withheld documents in camera.  Finding no FOIA
                                               

violations,  the court granted  summary judgment in  favor of all

defendants.

          Ms. Sullivan  appeals with respect only  to the Central

Intelligence  Agency (CIA).1    She limits  her  argument to  the

adequacy  of the CIA's file  search and the  applicability of the

President John F. Kennedy Assassination Records Collection Act of

1992  (JFK  Act), Pub.  L. No.  102-526,  106 Stat.  3443 (1992).

After  "indulging  all  reasonable  inferences  in  [appellant's]

favor,"  Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir. 1990),
                             

as the summary judgment standard necessitates, we affirm.

I.  A POSSIBLE MISSION

          Appellant's  father, Geoffrey Sullivan, and his quondam

colleague, Alexander Rorke, were last seen on September 24, 1963,

leaving  Cozemel, Mexico  in a  twin-engine  Beechcraft airplane.

Though the pair  filed a flight  plan for Tegucigalpa,  Honduras,

they  never arrived.  A  search ensued, but  neither the aircraft

nor its occupants were found.

                    

     1In  view of this limitation,  we omit any  reference to the
other eight agencies in the pages that follow.

                                2

          In later years, appellant  grew determined to solve the

mystery  of  her  father's  disappearance.     On  the  basis  of

interviews   and  an   inspection   of  declassified   government

documents,  appellant surmised  that  Rorke and  her father  were

engaged in a CIA-sponsored mission to drop propaganda (or perhaps

something  more  sinister)   over  Cuba.     Despite  appellant's

suspicions, the  CIA steadfastly  refused to acknowledge  that it

employed either man at any time.

          Undaunted, appellant requested that the CIA provide her

with documents about  the missing  men.  The  agency perused  its

non-operational  files, finding no  data about  Geoffrey Sullivan

and  a few,  apparently  inconsequential, documents  relating  to

Rorke.    When the  agency  balked at  searching  its operational

files, appellant instituted the instant action.

II.  THE FOIA CLAIM

          We begin by exploring the intersection between FOIA and

the CIA Information Act of 1984, 50 U.S.C.    431-432 (1988).  We

then apply the statutory framework to the case at bar.

                     A.  Statutory Structure.
                                            

          In general,  FOIA requires that upon  due inquiry every

federal agency "shall make [requested] records promptly available

to any person."   5 U.S.C.    552(a)(3).   This broad command  is

hedged by  nine exemptions.   See 5  U.S.C.    552(b).   Although
                                 

these exemptions cover much  of what typically might be  found in

                                3

CIA  operational files,2 FOIA does not give the CIA carte blanche

to  refrain from  producing  documents merely  because  it is  an

intelligence agency.  Consequently, the CIA had to divert trained

intelligence  officers  to  search  its  entire  file  system  in

response to FOIA requests, notwithstanding the relatively limited

number of non-exempt documents likely to be culled.   See S. Rep.
                                                         

No.  305, 98th  Cong.,  1st  Sess.  6-7  (1983).    To  curb  the

inefficiencies inherent in applying standard FOIA requirements to

the arcane realm  of the  CIA, Congress, acting  pursuant to  its

reserved  power to  insert  additional FOIA  exemptions in  other

statutory enactments, see 5  U.S.C.   552(b)(3); see also  CIA v.
                                                              

Sims, 471  U.S. 159, 167-68  (1985) (acknowledging  that the  CIA
    

Information  Act creates  FOIA exemptions);  Maynard v.  CIA, 986
                                                            

F.2d  547,  555  (1st  Cir.  1993)  (similar),   passed  the  CIA

Information Act.

          The Information  Act addressed the problem  by excusing

the  CIA from searching its operational files in response to most

FOIA requests.   Operational files, i.e.,  files that memorialize
                                        

the conduct  and means  of the government's  foreign intelligence

and counterintelligence efforts, see 50  U.S.C.   431(b), are the
                                    

most sensitive of the CIA's records and, thus, the most likely to

need an extra  measure of protection.  Recognizing, however, that

operational files  can be highly informative,  Congress carefully

                    

     2For example, FOIA does not require production of classified
national  defense  and  foreign  policy  documents,  5  U.S.C.   
552(b)(1),  trade   secrets  or  other   confidential  commercial
information,   5  U.S.C.       552(b)(4),  or   law   enforcement
investigatory files, 5 U.S.C.   552(b)(7).

                                4

carved out  three areas in which  requestors, notwithstanding the

statutory    bar,    might    nonetheless   receive    materials.

Specifically, the CIA must search such files and produce relevant

information if a document request is

          (1) [from] United States citizens . . . 
          who have requested information on themselves
          . . . ; [or]

          (2)  [regarding]  any  special  activity  the
          existence  of   which  is  not   exempt  from
          disclosure under [FOIA]; [or]

          (3)  the   specific  subject  matter   of  an
          investigation by  the intelligence committees
          of the Congress,  the Intelligence  Oversight
          Board, the Department  of Justice, the Office
          of  General Counsel of  the [CIA], the Office
          of  Inspector General  of the  [CIA], or  the
          Office   of   the    Director   of    Central
          Intelligence   for    any   impropriety,   or
          violation   of   law,  Executive   order,  or
          Presidential directive, in the conduct of any
          intelligence activity.

50 U.S.C.   431(c).   In sum, then, the  statutory exceptions are

for first-party requests, special activity requests, and requests

that focus on  investigations of  improprieties in  intelligence-

gathering activities.

                   B.  Applying the Exceptions.
                                              

          Although appellant asserts that her information request

implicates each  of the three  exceptions quoted above,  we think

none of them apply in this case.  We explain briefly.

          1.   First-Party Requests.  Restricting  this aspect of
          1.   First-Party Requests.
                                   

her  appeal to the information she solicits about her father, Ms.

Sullivan  asseverates that  the CIA  must search  its operational

files   for  responsive  documents   because  section  431(c)(1),

                                5

properly interpreted, requires the agency, on request, to produce

information about the requestor's next-of-kin.  We disagree. 

          Appellant arrives at her  rather curious reading of the

statute  by a two-step pavane.  She says, first, that the statute

is  vague as  to  rights of  next-of-kin;  and second,  that  the

legislative history  resolves the uncertainty  in her favor.   We

find  neither  step  to be  consistent  with  the  rhythm of  the

Information Act.

          Section 431(c)(1) is anything but murky.  The statute's

language  limits the exclusion to  "United States citizens  . . .

who  have requested  information  on themselves."    50 U.S.C.   

431(c)(1).   While appellant suggests that,  in context, the word

"themselves"  is  ambiguous, we  are  confident  that the  word's

common meaning   "those identical ones that  are they," Webster's
                                                                 

Third New  International Dictionary  2370 (1986)     is not  only
                                   

palpably plain  but is also anathematic  to appellant's rendition

of  the exception.  The lack of ambiguity entirely undermines Ms.

Sullivan's  position.   Courts  will only  look behind  statutory

language in the rare case where a literal reading must be shunned

because it  would produce  an absurd  outcome, see,  e.g., Public
                                                                 

Citizen v. United  States Dep't of Justice, 109 S. Ct. 2558, 2566
                                          

(1989)  ("Where the  literal reading  of a  statutory  term would

compel  an odd result, [courts] must search for other evidence of

congressional intent . .  . .") (citation and internal  quotation

marks omitted), or  when the legislature  has otherwise blown  an

uncertain  trumpet.  See  Morales v. Trans  World Airlines, Inc.,
                                                                

                                6

112  S. Ct. 2031, 2036 (1992); FMC  Corp. v. Holliday, 111 S. Ct.
                                                     

403, 407 (1990); see  also United States v. Aversa, 984 F.2d 493,
                                                  

499 n.8 (1st Cir. 1993) (en banc) (reiterating that where statute

is  clear,  further  hermeneutics  are  unnecessary)  (collecting

cases).  Here, reading the statute literally produces a perfectly

plausible result  and the  clarity of  the  statutory command  is

stunning.   That  ends the  matter:   if  Congress had  wished to

create a right for next-of-kin, it could   and, we think, would  

have done so explicitly.

          The second step of appellant's section 431(c)(1) pavane

is equally bollixed.  The  legislative history of the Information

Act  reinforces  rather  than  weakens  the  unrelievedly  narrow

construction  of  the first-party  exception  that the  statutory

language portends.   See, e.g., S. Rep. No. 305, at 17-18.  While
                              

some members of Congress  apparently believed that the CIA  would

treat  next-of-kin   requests  "generously,"  id.  at   18,  such
                                                 

generosity was  obviously meant to  be a  matter of  grace.   The

Senate Report  states unequivocally:  "This  legislation does not

give next-of-kin a right to request information about a  deceased

person."   Id. at 17.  The  predictions of individual senators to
              

the  effect that an agency, once empowered, will act with greater

generosity  than  it  is  obliged  to  exhibit  cannot  serve  to

overwhelm the letter of the law.

          We  have said  enough.   Neither  the  text of  section

431(c)(1) nor its legislative  history support a right  of access

to  CIA operational  files  for next-of-kin  requestors.   Hence,

                                7

appellant cannot wield  the first-party exception  as a wedge  to

loosen the restrictions that safeguard CIA operational files.

          2.  Special Activity  Requests.  Appellant's next claim
          2.  Special Activity  Requests.
                                        

is  that the CIA must  produce the information  she seeks because

her request relates to a "special activity" within the purview of

50  U.S.C.   431(c)(2).  In this instance, the statute's language

provides relatively  scant guidance, other than  to mandate that,

in  addition to having  a special activity  linkage, the material

must not otherwise be exempt from disclosure under FOIA.  See id.
                                                                 

The statute is silent in a critical respect; neither its text nor

its   structure   afford   a   meaningful   insight   into   what

characteristics  of a CIA activity  make it "special."   We turn,

therefore,  to the  legislative  history.   See, e.g.,  Greenwood
                                                                 

Trust Co. v.  Massachusetts, 971  F.2d 818, 824  (1st Cir.  1992)
                           

(discussing preferred approaches  to statutory construction where

a statute's text leaves  unanswered questions), cert. denied, 113
                                                            

S. Ct. 974 (1993).

          House  and  Senate  reports  make  clear that  Congress

designed the special activity exception to allow public access to

declassified information while still permitting the CIA to refuse

to  confirm  or  deny  the  existence  of  documents relating  to

classified covert operations.  See H.R. Rep. No. 726, 98th Cong.,
                                  

2d Sess. 27 (1984); S. Rep. No. 305, at 24.  To accommodate these

competing  objectives,  the special  activity  provision  must be

construed  in  light  of two  basic  concerns:   specificity  and

secrecy.

                                8

          As to the specificity  prong, a requestor must identify

a  particular CIA activity in connection with his or her request.
             

The  House report accompanying the Information  Act tells us that

the term "special activity"

          means  any  activity  of  the  United  States
          Government, other than  an activity  intended
          solely for  obtaining necessary intelligence,
          which  is  planned and  executed so  that the
          role of the United  States is not apparent or
          acknowledged   publicly,  and   functions  in
          support   of  any  such   activity,  but  not
          including diplomatic activities.

H.R.  Rep. No.  726, at  28.   The Senate  added content  to this

explanation by  furnishing examples.  Thus,  requests must relate

to  "a specific covert action operation,  such as the Bay of Pigs

invasion or the CIA's role in replacement of the Guatemala regime

in the 1950s . . . ."  S. Rep. No. 305, at 24-25.  By contrast, a

request  is  insufficiently specific  "if  it refers  to  a broad

category or type of covert action operations."  Id. at 25.  As an
                                                   

example of  an inadequately  particularized  request, the  Senate

report mentions  one that  is "predicated on  declassification of

the existence of CIA covert  efforts to counter Soviet  influence

in Western Europe during the 1950s . . . ."  Id.
                                                

          Appellant  argues  on appeal  that the  information she

seeks is part and parcel of a particular "special activity":  the

CIA's  unremitting efforts  to  overthrow Cuban  President  Fidel

Castro.  Although the  parties dispute whether appellant espoused

this  theory before the district  court, we need  not resolve the

question  of  waiver because  it is  apparent  that, even  in its

present incarnation, appellant's theory  is unavailing:  it rests

                                9

on  CIA activity that is too expansively described to slip within

the integument of section 431(c)(2).

          In an effort to prove the contrary, appellant seizes on

an example limned  in the  Senate report and  proclaims that  the

coup deposing  Guatemalan  President Arbenz  in  1954 is  a  fair

congener to the  special activity  she has described.   We  think

not.   While equating the two might produce a certain superficial

symmetry, doing  so flies in the  teeth of history.   There is an

essential  difference in  the magnitude  and scope  of the  anti-

Arbenz  and anti-Castro  campaigns.   President  Arbenz fled  his

country at the conclusion of a CIA-inspired operation that lasted

only a  few months and  involved only a  handful of agents.   See
                                                                 

Jeremiah O'Leary, Tricks of the Coup Trade, Wash. Times, Dec. 19,
                                          

1989,  at F3;  see generally  Julius Pratt,  A History  of United
                                                                 

States Foreign Policy 532-33  (1965).  Like the Bay  of Pigs, the
                     

overthrow of  the Guatemalan government was  a discrete operation

with  a  beginning,  an end,  and  a  circumscribed  middle.   In

contrast, the CIA's campaign against  Castro has been ongoing for

decades.  By all accounts, it has involved widespread efforts and

hordes of people.  Indeed, the CIA's role in respect  to Castro's

Cuba is more properly analogous to CIA operations  against Soviet

influence in Western Europe during the 1950s, a course of conduct

which  the  Senate specifically  indicated  was  too sweeping  to

trigger  the special  activity  exception, than  to  the coup  in

Guatemala.

          We turn now to the second prong:  secrecy.  The special

                                10

activity provision also requires  that the requested material not

be exempt from disclosure  under FOIA.  At  the very least,  this

means that the data must be either unclassified  or declassified.

See  5 U.S.C.     552(b)(1)(B) (establishing  FOIA exemption  for
   

classified  materials).   Declassification  occurs only  when "an

authorized  Executive Branch official has officially and publicly

acknowledged the existence . . . of a specific special activity."

S. Rep. No. 305, at 24; see also Hunt v. CIA, 981 F.2d 1116, 1121
                                            

(9th  Cir. 1992) (recognizing that  the CIA need  not release any

information   on  special  activities  that  remain  classified).

Appellant's  request fails  this prong  of the  section 431(c)(2)

test  because  the  activity  about  which  she  inquires is  not

generally declassified.   The mere fact that the CIA acknowledges

involvement in  an  incident or,  more broadly,  in a  particular

region  of the world, does  not justify the  release of documents

which touch, however distantly, on that incident or region.

          Of  course, certain  aspects  of the  CIA's efforts  to

destabilize the Castro regime  are in the public domain  (the Bay

of Pigs, for one).  Nonetheless appellant's initial FOIA  request

apparently  did not  seek  information related  to the  subjects'

participation  in any  specific  (declassified) operations,3  but

simply inquired about  the two men    whose  alleged role in  CIA

affairs  has never  been acknowledged  by either  the CIA  or any

                    

     3We are  frank to acknowledge  that the appellate  record is
not entirely pellucid in  this regard.  Appellant,  however, must
bear   the  onus  of  such  shortcomings  in  the  record.    See
                                                                 
Massachusetts  v. Secretary of Agric., 984 F.2d 514, 523 n.7 (1st
                                     
Cir. 1993).

                                11

Executive  Branch  official     and the  circumstances  of  their

disappearance.    In this  case, such  a  level of  generality is

necessarily  fatal.  With respect  to CIA operations,  "it is one

thing . . . to speculate or guess that a thing may  be so . . . ;

it is quite  another thing for one  in a position  to know of  it

officially to  say that it is  so."  Fitzgibbon v.  CIA, 911 F.2d
                                                       

755,  765  (D.C. Cir.  1990) (quoting  Alfred  A. Knopf,  Inc. v.
                                                              

Colby, 509 F.2d 1362, 1370 (4th Cir.), cert. denied, 421 U.S. 992
                                                   

(1975)).     That   some  operations   against  Cuba   have  been
                        

declassified  is  insufficient  to   throw  open  all  CIA  files
                                                     

regarding Cuba.

          At bottom, the interleaved  fact that appellant did not

initially identify (i) a  particular operation against the Castro

regime  that (ii) is declassified  and in which  she believed her

father  participated,  defeats  her   effort  to  invoke  section

431(c)(2).

          3.  Investigatory  Requests.  Finally, appellant  hawks
          3.  Investigatory  Requests.
                                     

the notion  that because  a Senate  Select Committee  (the Church

Committee) inquired  into certain covert  operations against Cuba

mounted by the CIA and other (putatively independent) anti-Castro

groups,4  the information  she requests  comprises  "the specific

subject  matter   of  an   investigation  by   [an]  intelligence

committee[]  of  the  Congress .  .  .  for  any impropriety,  or

                    

     4The Church Committee eventually filed a  compendious report
of its investigation.  See The Investigation of the Assassination
                                                                 
of  President John F.  Kennedy:  Performance  of the Intelligence
                                                                 
Agencies, S. Rep. No. 755, 94th Cong., 2d Sess. (1976).
        

                                12

violation  of  law .  .  .  in  the conduct  of  an  intelligence

activity."  50 U.S.C.   431(c)(3).  In our view, appellant's FOIA

request does not fall within the exception's province.

          As the statute's language and legislative  history make

clear,  see  id.;  see  also  H.R. Rep.  No.  726,  at  28-31,  a
                            

congressional  investigation that  touches  on CIA  conduct in  a

particular incident or region,  standing alone, is not sufficient

to warrant the release  of all CIA documents anent  that incident

or  region.   Instead,  the congressional  investigation and  the

documents sought must specifically relate to CIA wrongdoing, that

is,  some "impropriety" or "violation  of law" in  the conduct of

the  designated intelligence  activity.   50 U.S.C.    431(c)(3).

The primary mission of the Church Committee, as appellant admits,

was   to  examine   the   relationship,  if   any,  between   the

assassination  of  President  Kennedy,   on  the  one  hand,  and

American-sponsored operations  against Cuba, on the  second hand.

In  the course  of its  work,  the Committee  considered American

operations against Castro and,  inevitably, their legality.  Seen

from  that  perspective, the  Committee's  mission  does not  fit

within the contours of section 431(c)(3) for two reasons.  First,

the  Committee's inquiry was not a  direct investigation into CIA

wrongdoing.   Second, appellant's  request for  information about

her   father's  disappearance   bears  no   claimed  or   readily

discernible relationship to  the investigation's purposes.   This

latter  obstacle is  insurmountable:   a  pivotal requirement  of

section  431(c)(3) is  that, to  be extractable,  the information

                                13

requested  must  concern  the  specific  subject  matter  of  the

official investigation.   Thus, although there  were instances in

which  the  Committee   searched  for  agency  misconduct,   that

happenstance does  not allow  appellant to catapult  herself over

the  statutory parapet.  It is simply not enough that information

which bore  in some remote  way on  the request  surfaced in  the

course of an official investigation.   See H.R. Rep. No.  726, at
                                          

30-31.

          Appellant   also   points  hopefully,   albeit  without

developed  argumentation,  to  the   work  of  the  House  Select

Committee  on  Assassinations  (HSCA).    This  committee  probed

whether  the  CIA might  have  played  a  role in  the  death  of

President Kennedy, see H.R.  Rep. No. 1828, 95th Cong.,  2d Sess.
                      

(1979), concluding that it did not.  Id. at 3.  Assuming arguendo
                                                                 

that the HSCA investigation centered on potential CIA wrongdoing,

its work still cannot serve as a vehicle for bringing appellant's

request within the statutory exception.  Appellant is not seeking

information on  the CIA's role  in the Kennedy  assassination and

has  not alleged  that either  her father  or Rorke  was directly

involved in  any such machinations.   Hence, because  her request

does  not   overlap  the   "specific  subject  matter   of  [the]

investigation," 50 U.S.C.    431(c)(3), she  cannot use the  HSCA

report as a  means to  escape the strictures  of the  Information

Act.

          We rule, therefore, that neither the Church Committee's

investigation nor HSCA's probe is sufficiently sturdy a bootstrap

                                14

to  lift appellant's FOIA request over the hurdles erected by the

congressional investigation exception to the Information Act.5

III.  THE JFK ACT CLAIM

          After the district court entered summary  judgment, but

before  appellant briefed  this appeal,  Congress passed  the JFK

Act,  Pub. L.  No.  102-526, 106  Stat.  3443  (1992).   The  Act

requires    that   records   related   to   President   Kennedy's

assassination be transferred to  the National Archives where they

are to be made publicly  available, subject to certain stipulated

conditions.   Id.   5.   The Act constructs a  process   distinct
                 

from FOIA    by which the public can search those documents in an

almost unfettered  fashion.  See id.    4.  In  a peroration that
                                    

sheds considerably  more heat  than  light, appellant  insinuates

that her father's disappearance might  be tied in some  undefined

way  to President  Kennedy's assassination  and implores  that we

order the district court to review  her information request under

the new  law's disclosure  provisions.  Her  argument is  policy-

driven; in her view, federal courts should go to great lengths to

order documents produced  under the JFK  Act because the  statute

instructs agencies to "give priority to . . . the identification,

review, and transmission, under the standards of postponement set

forth in this Act,  of assassination records that on the  date of

enactment  of  this  Act  are  the  subject of  litigation  under

                    

     5Having  disposed of appellant's  initiative on this ground,
we  need not consider whether either the Church Committee or HSCA
was an  "intelligence committee[]" within the  meaning of section
431(c)(3).

                                15

[FOIA]."  See id.   5(c)(2)(G).
                 

          We are  unconvinced.  The  JFK Act, like  FOIA, assigns

primary responsibility for assessing information  requests to the

Executive Branch.   Judicial review is merely a safeguard against

agency action  that proves arbitrary, capricious,  or contrary to

law, not  an option  of first  resort.  We  can discern  no valid

reason  to  throw  caution  to  the winds,  disrupt  the  orderly

workings of the statutory scheme, and instruct the district court

to  dive headlong  into  uncharted waters.    Doing so  would  be

premature from  virtually every  standpoint:  the  compilation of

records required by the JFK Act has not been completed, appellant

has not  invoked the administrative processes  afforded under the

legislation,  no agency action has  been taken thereunder, and, a
                                                                 

fortiori,  there is no administrative record for a court to mull.
        

See  Assassination Archives  &  Research Ctr.  v.  U.S. Dep't  of
                                                                 

Justice,      F. Supp.      ,     n.3 (D.D.C. 1993) [No. 92-2193;
                                 

slip op. at 12 n.3] (finding similar JFK Act claim unripe).

          We  need go no further.  Appellant has boldly grafted a

neoteric JFK Act claim  that belongs before the Archivist  of the

United States onto  her FOIA appeal.   Since there  is no  agency

action   for  the  district  court  to   review,  we  decline  to

participate in so  radical an experiment.   See JFK Act,    11(c)
                                               

(providing  for  judicial  review  of "final  actions"  taken  by

agencies).

IV.  CONCLUSION

          Although we sympathize with appellant's desire to learn

                                16

the  details of her father's fate, she, like all other litigants,

must  abide by the rules.   Congress crafted  the CIA Information

Act  to  strike  a  balance  between  public  disclosure  and  an

effective intelligence apparatus.   Our role  is not to  reassess

the relative  interests, see Sims, 471  U.S. at 180, or  to yield
                                 

whenever human  sympathies are engaged,  but simply to  apply the

law  as Congress wrote it.   Given the  generality of appellant's

request and  the stringent standard of  confidentiality contained

in the Information Act,  the district court appropriately granted

summary  judgment in the government's favor.  Further, as we have

explained,  the   freshly  minted  JFK  Act   claim  provides  no

principled basis for  a remand  and, thus, no  detour around  the

ruling below.

Affirmed.
        

                                17